Citation Nr: 1400927	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-46 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970. 

These matters were received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  They are on appeal from June 2009 and July 2011 rating decisions.

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is included in the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

During the July 2013 Board hearing, the Veteran raised the issues of entitlement to compensation under 38 U.S.C. § 1151 for a heart disorder and sleep apnea as the result of VA treatment.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew on the record his substantive appeal concerning the issues of entitlement to service connection for ischemic heart disease, hearing loss, and sleep apnea.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service; tinnitus is etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the issues of service connection for ischemic heart disease, hearing loss, and sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran withdrew the claims of entitlement to service connection for ischemic heart disease, hearing loss, and sleep apnea during his July 2013 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.

Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has tinnitus that is attributable to in-service acoustic trauma.  Specifically, he maintains that he was exposed to loud noises from helicopters during his duties as a medic in Vietnam.  

Service personnel records reflect that the Veteran served as a medical services specialist in the U.S. Air Force from September 1966 to June 1970, including in Cam Ranh Bay, Vietnam, from September 1969 to January 1970.  Private treatment records dated in May 2010 reflect a medical history of tinnitus.  

The Veteran is competent to report loud noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  As such, the Board finds that his statements regarding exposure to acoustic trauma are credible as they are supported by the evidence of record and are consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).

For these reasons, the Board finds that the Veteran's statements are both credible and competent to establish a relationship between current tinnitus and the in-service noise exposure.  Therefore, service connection for tinnitus is warranted. 

The claim of service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for tinnitus), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the other claims are being withdrawn, VA has no further duties to notify or assist.


ORDER

The appeal on the issue of service connection for ischemic heart disease is dismissed.

The appeal on the issue of service connection for hearing loss is dismissed.

The appeal on the issue of service connection for sleep apnea is dismissed.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


